Insistence is made that the court erred in overruling defendants' demurrer to the indictment, but nowhere in the record do we find any demurrer filed to the indictment, in the absence of which this court cannot pass upon the ruling. Moreover, the indictment is in Code form and charges every ingredient of the offense, is regular on its face, and we can conceive of no ground of demurrer which should have been sustained.
It is further insisted that the verdict of the jury is contrary to the evidence. The bill of exceptions fails to state that it contains all of the evidence, in the absence of which, even if there were not sufficient evidence appearing in the record, this court would presume that there was other evidence sufficient to sustain the verdict. Marshall v. State,18 Ala. App. 46, 88 So. 369.
There was ample evidence for the State set out in the record to sustain the verdict of the jury and for that reason, and for the additional reason that the bill of exceptions does not purport to set out all of the evidence on the trial, the general affirmative charge was properly refused. Patrick v. State, 18 Ala. App. 335, 92 So. 87.
We find no error in the record, and the judgment is affirmed.
Affirmed.